        Case 1:20-cv-00451-DAD-SAB Document 19 Filed 10/14/20 Page 1 of 2



1
2
3
4
5
6
7
8                                     UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   DEMETRIOUS A. MOORE,                              )   Case No.: 1:20-cv-00451-NONE-SAB (PC)
                                                       )
12                  Plaintiff,                         )
                                                       )   ORDER ADOPTING FINDINGS AND
13          v.                                             RECOMMENDATIONS, AND DISMISSING
                                                       )   ACTION
14                                                     )
     UNITED STATES OF AMERICA, et.al.,
                                                       )   (Doc. No. 17)
15                                                     )
                    Defendants.                        )
16                                                     )

17
18          Plaintiff Demetrious A. Moore is appearing pro se and in forma pauperis in this civil rights

19   action pursuant to Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388

20   (1971), which provides a remedy for violation of civil rights by federal actors. Plaintiff brings a claim

21   for denial of access to the courts in violation of his rights under the First Amendment. (Doc. No. 1.)

22   He contends that certain prison officials failed to obtain and provide him with access to, a second

23   presentence report (“PSR”) prepared for his 2011 resentencing after his direct appeal. (Id. at 5.)

24   Plaintiff avers that the prison officials’ failure hindered his access to the courts as he prepared a

25   petition under 28 U.S.C. § 2255. (Id.) The matter was referred to a United States Magistrate Judge

26   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

27          On June 17, 2020, findings and recommendations were entered, recommending that this case be

28   dismissed in light of the decision in Ziglar v. Abbasi, ___U.S.___, 137 S. Ct. 1843, 1857 (2017) (noting

                                                           1
        Case 1:20-cv-00451-DAD-SAB Document 19 Filed 10/14/20 Page 2 of 2



1
     that “expanding the Bivens remedy is now a disfavored judicial activity”). (Doc. No. 17.) The findings
2
     and recommendations were served on plaintiff and contained notice that objections were due within
3
     twenty-one days. (Id.) Plaintiff filed objections on July 20, 2020. (Doc. No. 18.)
4
            In his objections, plaintiff contends that what the magistrate judge characterized as “alternative
5
     remedies” in plaintiff’s case were, in fact, “mandatory precursors” to fulfill exhaustion requirements in
6
     order to reach the district court and request relief under Bivens. (Doc. No. 18 at 1–2.) Plaintiff further
7
     avers that he suffered actual injury because he discovered a § 2255 claim after gaining access to his
8
     2011 PSR but his discovery came too late to receive a decision on the merits of that claim from the
9
     court. (Id. at 2, 3–4.) Plaintiff also argues that this is exactly the type of injury Bivens was intended to
10
     remedy. (Id. at 2–3, 4–5.)
11
            In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this court
12
     has conducted a de novo review of this case. Having carefully reviewed the entire file, including
13
     plaintiff’s objections, the court finds the findings and recommendations to be supported by the record
14
     and proper analysis. Under the Supreme Court’s decision in Abbasi and the Ninth Circuit’s decision
15
     in Vega v. United States, 881 F.3d 1146 (9th Cir. 2018), the court concludes that plaintiff has failed to
16
     allege a cognizable Bivens claim.
17
            Accordingly:
18
            1.      The findings and recommendations issued on June 17, 2020 (Doc. No. 17), are adopted
19
                    in full;
20
            2.      This action is dismissed; and
21
            3.      The Clerk of Court is directed to close this case.
22
     IT IS SO ORDERED.
23
24      Dated:     October 14, 2020
                                                         UNITED STATES DISTRICT JUDGE
25
26
27
28

                                                          2
